Citation Nr: 1518974	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right shoulder disorder.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979, with additional periods of service in the Army National Guard until July 2003.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The issue of entitlement to service connection for cervical spine and right shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed lumbar spine disorder to service.   


CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, an August 2010 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to this claim.  Finally, the Veteran was also afforded a VA examination in December 2010.  Thus, the duties to notify and assist have been met.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty under the VCAA.  

II.  Service Connection

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records includes a Line of Duty (LOD) determination from July 1996 that indicates the Veteran suffered back pain during a period of active duty training.  This LOD notes the Veteran fell while carrying a heavy load of 100 pounds during training, which resulted in a lumbar strain.  A MRI taken in November 1996 shows a normal lumbosacral spine.  Thereafter, there are no further complaints, treatment, or diagnoses pertaining to the Veteran's low back.  

Following service, the available private treatment records show the Veteran was seen for back pain in 2009.  He told the treating physician that he works for the police academy where he is required to carry heavy objects, and says he felt pain on lifting he performed days earlier.  This treating physician diagnosed the Veteran with low back pain.  

The Veteran was scheduled for a VA examination in December 2010.  The VA examiner provided a diagnosis of lumbar paravertebral muscle spasm.  Following a review of the Veteran's claims file, an in person interview with the Veteran, and a physical examination of the Veteran, the VA examiner concluded that the Veteran's muscle spasm is less likely as not caused by the in-service incident.  As rationale for this unfavorable opinion, the VA examiner noted that there were no further complaints in service regarding the Veteran's low back following the 1996 incident.  Therefore, the back pain during service was self-limiting and transitory and that the current finding of lumbar spasm is related to the Veteran's civilian occupation as a policy academy supervisor.  

In May 2011, the Veteran submitted a statement from his private physician concerning the etiology of his low back disorder.  The private physician noted the Veteran's current symptoms of recurrent episodes of "locking," pain, difficulty lifting heavy things, bending, squatting, or crawling.  The physician also noted the Veteran's in-service incident and stated 

He had direct trauma at the moment which causes spasm and inflammatory changes which in the long term can cause degenerative changes.  These problems cause at the same time bad posture, loss of correct alignment and los (sic) of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of the vertebras than the other and by consequence patient could present disc ;bulging and herniation; also radiculopathy and neuropathy.  

This physician concluded that "it is more probable than not that his back and neck are service-connected due to the injury that he had while in service, please evaluate."  

The Board notes that the opinion provided by the December 2010 VA examiner was rendered following a review of the claims file, consideration of all the evidence, and contains a rationale for the conclusions reached that is consistent with the Veteran's medical history.  

On the other hand, the May 2011 opinion is confusing and stated in terms of what is possible following an injury, rather than what was shown in this Veteran's case.  Thus, the Board finds that this medical opinion is less probative than the VA examiner's opinion.  

To the extent that the Veteran himself believes that his current low back disorder is related to his active military service, the Board notes that he is competent to describe the symptoms associated with his diagnosed disorder, such as pain, which are readily observable by laypersons.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his currently diagnosed low back disorder is not competent medical evidence.  The Board finds the opinion of the December 2010 VA examiner to be significantly more probative than the Veteran's lay assertions.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.





REMAND

The Veteran seeks service connection for a neck disorder as a result of his military service.  He also seeks service connection for a right shoulder disorder that is either directly attributable to his military service, or caused or aggravated by his neck disorder.  

Here, the Veteran's service treatment records show a LOD from July 1996 that indicates the Veteran suffered neck pain during a period of active duty training.  A November 1996 permanent profile notes a diagnosis of cervical muscle spasm/ sprain.  An October 1996 cervical spine MRI revealed findings suggestive of muscle spasm and osteophyte formation at C5, and C6.  Thereafter, there are no further complaints, treatment, or diagnoses pertaining to the Veteran's neck.  

Following service, a September 2010 private treatment record indicates the Veteran began receiving treatment for his cervical spine in October 1999.  

In April 2011, the Veteran was examined by VA . The report does not make clear what the current diagnosis was considered to be, although other records show diagnoses of cervical spondylolisthesis and discogenic disease.  In any case, the examiner indicated his findings were caused by the aging process.  

On the other hand, a May 2011 statement from the Veteran's private physician relates his current neck problem to the injury he sustained during his military service.  

Another opinion is warranted in order to ensure that the Board's decision in this case will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Concerning the Veteran's claim of entitlement to service connection for a right shoulder disorder, the Board notes the available evidence of record includes complaints of pain radiating from the Veteran's neck to his right shoulder suggesting a link between the two.  Thus, to the extent that a right shoulder disorder is caused or aggravated by a cervical spine disorder, these claims are intertwined and any decision regarding the right shoulder claim must wait for the outcome of the neck claim.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a claim for another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records that have not previously been associated with the claims file concerning the Veteran's remaining claims. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature extent and severity of his claimed neck and right shoulder disorder.  He should be provided an appropriate amount of time to submit this lay evidence.
 
3.  Then, return the Veteran's claims file to the April 2011 VA examiner to obtain an addendum opinion to determine the nature and etiology of his neck disorder.  After a full review of the claims file the examiner is requested to accomplish the following:

a) Did the 1996 findings show the presence of a chronic cervical spine disability at that time and, if so, was any such disability incurred by the 1996 injury;

b) Did any chronic cervical spine disability identified in 1996 that was not incurred at that time, undergo an increase in severity beyond its natural progression by the 1996 injury;

c) Is there any current cervical disability not also identified in 1996 that is a result of the in-service injury described in 1996?   

A complete rationale should be provided for any opinion stated.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  In the event the April 2011 VA examiner is unavailable, the file should be referred to another qualified person for the requested opinions.  

5.  After completing all actions set forth in the preceding paragraphs, undertake any further action needed as a consequence of the development completed in those directives, including any further VA examinations needed, particularly as it concerns the claimed right shoulder disorder, and any relationship it may have to a cervical spine disability. 

6.  Then readjudicate the issues on appeal, considering all the evidence added to the file.  If any of the benefits on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


